


109 HR 6039 IH: To expand retroactive eligibility of the Army Combat

U.S. House of Representatives
2006-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6039
		IN THE HOUSE OF REPRESENTATIVES
		
			September 7, 2006
			Ms. Ginny Brown-Waite of
			 Florida introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To expand retroactive eligibility of the Army Combat
		  Action Badge to include members of the Army who participated in combat during
		  which they personally engaged, or were personally engaged by, the enemy at any
		  time on or after December 7, 1941.
	
	
		1.Retroactive award of Army
			 Combat Action BadgeThe
			 Secretary of the Army may award the Army Combat Action Badge (established by
			 order of the Secretary of the Army through Headquarters, Department of the Army
			 Letter 600–05–1, dated June 3, 2005) to a person who, while a member of the
			 Army, participated in combat during which the person personally engaged, or was
			 personally engaged by, the enemy at any time during the period beginning on
			 December 7, 1941, and ending on September 18, 2001 (the date of the otherwise
			 applicable limitation on retroactivity for the award of such decoration), if
			 the Secretary determines that the person has not been previously recognized in
			 an appropriate manner for such participation.
		
